Bjorgen, J.
¶47 (dissenting in part) — Although I join in the majority’s thoughtful disposition of the other issues in this appeal, I dissent from its determination that the plaintiffs do not have an implied right of action under Washington’s comparable worth statutes and could not recover even if they had such a right. Because I believe that such an implied right of action exists, I would remand this case to allow the trial court to determine whether the case law supplies a remedy for the violation of the comparable worth statutes.
I. Analysis
A. An implied right of action exists to enforce the comparable worth statute
¶48 Where the legislature imposes a statutory duty without a corresponding cause of action to enforce the duty, *36we recognize an implied cause of action if (1) the plaintiff is within the class the legislature passed the statute to benefit, (2) the legislature’s explicit or implicit intent supports the creation of a cause of action, and (3) the implied remedy is consistent with the underlying purposes of the legislation. Bennett v. Hardy, 113 Wn.2d 912, 920-21, 784 P.2d 1258 (1990). The majority does not dispute that the plaintiffs here satisfied the first element of this test. However, it determines that legislative intent does not support the implication of a cause of action and that implying a judicial remedy is inconsistent with the underlying purpose of the statutes. Consequently, the majority holds that the plaintiffs’ suit fails on the Bennett test’s second and third prongs. See Bennett, 113 Wn.2d at 920-21.
¶49 An analysis of the majority’s conclusion must begin with the well anchored presumption which that conclusion must overcome. The Supreme Court has repeatedly directed that we should presume that “ ‘the legislature would not enact a remedial statute granting rights to an identifiable class without enabling members of that class to enforce those rights,’ ” and that we should therefore recognize an implied right of action. Bennett, 113 Wn.2d at 919-20 (quoting McNeal v. Allen, 95 Wn.2d 265, 277, 621 P.2d 1285 (1980) (Brachtenbach, J., dissenting)). The Supreme Court itself has repeatedly relied on this presumption to assume that plaintiffs have met the second prong of the Bennett test. See, e.g., M.W. v. Dep’t of Soc. & Health Servs., 149 Wn.2d 589, 596-97, 70 P.3d 954 (2003); Wingert v. Yellow Freight Sys., Inc., 146 Wn.2d 841, 850, 50 P.3d 256 (2002) (citing Wingert v. Yellow Freight Sys., Inc., 104 Wn. App. 583, 591-92, 13 P.3d 677 (2000)); Tyner v. Dep’t of Soc. & Health Servs., 141 Wn.2d 68, 80, 1 P.3d 1148 (2000).
¶50 Despite this presumption that the legislature has implicitly created a right of action, the majority finds that none exists under the Bennett test for two reasons. First, the majority determines that the legislature enacted the comparable worth statute in order to preempt a class action *37suit seeking to compel a comparable worth system. However, the State began studying comparable worth in 1974, nearly a decade before the class action suit and the legislature’s adoption of RCW 41.06.155. Final Legislative Report, 48th Leg., at 244 (Wash. 1983). In fact, former Governor Daniel Evans ordered action to redress wage discrimination as far back as 1973 and included funds for comparable worth raises in his 1976 budget, although his successor, former Governor Dixie Lee Ray, took the appropriation out the next year. Am. Fed’n of State, County, & Mun. Emps. v. Washington, 578 F. Supp. 846, 862 (W.D. Wash. 1983). Governor Ray later reversed her stance on the issue and sought funding for comparable worth raises. Am. Fed’n of Emps., 578 F. Supp. at 862. Given the awareness on the part of state officials about existing wage disparities, and repeated attempts to take action against these disparities, we should view the comparable worth statute as an attempt to redress wage discrimination, rather than an attempt to protect the legislature’s prerogative in setting compensation from judicial infringement. An implied cause of action is consistent with this view of RCW 41.06.155.
¶51 The majority also reasons that no implied cause of action exists for RCW 41.06.155 because the statute calls for the complete implementation of comparable worth by June 30, 1993. In support, the majority notes that the legislature has not made any adjustments to the comparable worth statute since 1993. While true, this history is incomplete.
¶52 In the first instance, legislative intent is gathered from the plain meaning of the enactment, “but that meaning is discerned from all that the legislature has said in the statute and related statutes which disclose legislative intent about the provision in question.” Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11-12, 43 P.3d 4 (2002).
*38¶53 RCW 41.06.155 states in its entirety:
Salary changes necessary to achieve comparable worth shall be implemented during the 1983-85 biennium under a schedule developed by the department. Increases in salaries and compensation solely for the purpose of achieving comparable worth shall be made at least annually. Comparable worth for the jobs of all employees under this chapter shall be fully achieved not later than June 30, 1993.
The requirement of annual increases to achieve comparable worth has never been repealed, despite repeated amendments of chapter 41.06 RCW. Strikingly, the legislature amended this provision in 1993 with an effective date just after the June 30 deadline for achieving comparable worth but did not touch the requirement for annual increases. Laws of 1993, ch. 281, §§ 28, 74 (amending RCW 41.06.155 effective July 1, 1993).
¶54 Most revealing though, under Campbell & Gwinn, is the definition of “comparable worth” in RCW 41.06.020(6):
“Comparable worth” means the provision of similar salaries for positions that require or impose similar responsibilities, judgments, knowledge, skills, and working conditions.
By its nature, the problem this addresses is not a sort of static landscape that can be fixed one time for all. The landscape moves. Job descriptions change; some jobs go extinct while other new jobs unthought of in 1993 come into being. The marketplace changes, whether from wage pressures in some sectors or economic transformation, like the demise of industries or the rise of others. By its nature, comparable worth is not a steady state once achieved, always preserved. Therefore, reading RCW 41.06.155 to impose a continuing obligation to serve comparable worth is most in keeping with its purposes and its definition.
¶55 The sweeping language of the duty imposed by RCW 41.06.155, the legislature’s preservation of that duty after the 1993 deadline, and above all the nature of the definition of comparable worth show a legislative intent that the comparable worth statute retains ongoing vitality. This *39meets the second and third prongs of the Bennett test. Under Bennett, the plaintiffs have an implied right of action to bring their claim under RCW 41.06.155. An implied right of action allows employees to compel pay parity where the legislature has declared it should exist.
B. Our past precedent does not necessarily preclude all remedies here
¶56 The majority denies the plaintiffs relief for a second reason: our past precedent. We have on two occasions set out the criteria that plaintiffs must meet to obtain relief under statutes similar to former RCW 41.06.133(10) (2002). Wash. Pub. Emps. Ass’n v. Pers. Res. Bd., 127 Wn. App. 254, 261-62, 110 P.3d 1154 (2005) (WPEA); Teamsters, Chauffeurs, Warehouse & Helpers Union Local No. 313 v. Dep’t of Corn, 119 Wn. App. 478, 479-80, 81 P.3d 875 (2003). Essentially, the plaintiffs must prove that the Director of Finance or the Personnel Resources Board (PRB) would adopt the pay schedule they seek, the governor would submit it to the legislature, and the legislature would fund the schedule. WPEA, 127 Wn. App. at 261-62; Teamsters, 119 Wn. App. at 479-80.
¶57 Some of the reasoning in those cases does not apply here because RCW 41.06.155 does not give the director of finance or PRB flexibility in setting pay. See WPEA, 127 Wn. App. at 261 (plaintiffs in that case needed to prove the PRB would adopt the higher wage scale to obtain relief).14 *40RCW 41.06.155’s comparable worth mandate requires the State to raise the wages in job classifications receiving less than similar benchmarked jobs up to the wage level of the benchmarked job. See H.B. Rep. on S.B. 3248, at 1,48th Leg., 1st Ex. Sess. (Wash. 1983). Thus, the plaintiffs here do not face any difficulties in identifying the appropriate pay scale or demonstrating that the PRB or director of finance would adopt this scale. The comparable worth statutes compel this adoption.
¶58 However, as with the statutes at issue in WPEA and Teamsters, the legislature would have needed to fund the appropriation to achieve comparable worth. We found the need for legislative appropriation precluded relief in Teamsters and WPEA. Our decisions recognized the holding of Pannell v. Thompson, 91 Wn.2d 591, 598-99, 589 P.2d 1235 (1979), that courts cannot compel the legislature to fund programs unless constitutionally mandated, although we may compel the executive to ask the legislature to appropriate funds for these programs. Whether a remedy exists within these confines for the violation alleged by plaintiffs is a question best answered by the trial court on remand.15
II. Conclusion
¶59 By determining that no implied right of action exists, the majority effectively renders the comparable worth statutes irrelevant, despite evidence that the legislature considers them as possessing continuing vitality. *41While there are limits to the judiciary’s ability to fashion an appropriate remedy, the question of whether an implied right of action allows the plaintiffs to enforce their right to comparable worth under RCW 41.06.155 is a separate question from whether there are appropriate remedies associated with that right of action in this case. Under Bennett, the plaintiffs have an implied right of action to enforce this statute. We should remand this case to the trial court so that it can determine whether, under the circumstances of this case, an appropriate remedy exists under applicable case law restrictions.
Review denied at 180 Wn.2d 1013 (2014).

 In WPEA, the plaintiffs had sought relief based on a portion of former RCW 41.06.150(14) (2002) that required a salary schedule based on the “prevailing rates in Washington.” 127 Wn. App. at 261. Although former RCW 41.06.150(14) required consideration of comparable worth, WPEA itself mentions comparable worth only when quoting the language of former RCW 41.06.150(14) in a footnote. See WPEA, 127 Wn. App. at 261 n.14. We did not discuss, and there is no evidence that the plaintiffs raised, the legislature’s mandate that salaries increase to achieve comparable worth. See H.B. Rep. on S.B. 3248, at 1,48th Leg., 1st Ex. Sess. (Wash. 1983). Because WPEA did not consider the way that RCW 41.06.155 constrained the State’s discretion in setting wage scales, it is not precedential for the question we consider today. Cazzanigi v. Gen. Elec. Credit Corp., 132 Wn.2d 433, 443, 938 P.2d 819 (1997) (“[T]he court clearly did not address the issue or arguments like those presented here, and we do not find [a prior case said to be *40binding precedent] controlling.”); Cont’l Mut. Sav. Bank v. Elliott, 166 Wash. 283, 300, 6 P.2d 638 (1932) (“An opinion is not authority for what is not mentioned therein and what does not appear to have been suggested to the court by which the opinion was rendered.”).


 As the State notes, the parties now bargain collectively for wages. This imposes another constraint on our ability to provide an appropriate remedy. See RCW 41.56.030 (definition of “collective bargaining,” which limits our ability to force one side or another to “agree to a proposal” or “make a concession”); Brown v. Pro Football, Inc., 311 U.S. App. D.C. 89, 50 F.3d 1041, 1051 (1995) (analogous National Labor Relations Act “leaves the outcome of the negotiations to the parties, with government intervention largely proscribed”). Again, the trial court should consider whether it can fashion a remedy consistent with this limitation.